      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 1 of 28




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

LESLIE J. REYNARD                                        )
                                                         )
       Plaintiff,                                        )
                                                         )     Case No. 5:19-CV-04012-HLT-TJJ
v.                                                       )
                                                         )
WASHBURN UNIVERSITY OF TOPEKA                            )
                                                         )
       Defendant.                                        )

                                             COMPLAINT

       COMES NOW Plaintiff Leslie J. Reynard, by and through her undersigned attorneys, and

alleges the following in support of her cause of action against Defendant Washburn University of

Topeka (hereinafter, “Washburn”):

                                            THE PARTIES

       1.         Plaintiff is a female, over the age of 40.

       2.         At all times relevant hereto she has been employed by Defendant Washburn in

Topeka, Kansas as a tenured full professor in the Communication Department of the College of

Arts and Sciences.

       3.         Plaintiff, while employed by Defendant, has always taught at least one class in

Defendant’s School of Business.

       4.         Defendant Washburn University is a public university in the state of Kansas.

Upon information and belief, the university receives federal and state funding, and is responsible

for creating, adopting, and implementing the policies, practices, and/or customs regarding the

rights of its employees to speak freely on matters of public concern and preservation of due

process rights.
       Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 2 of 28




       5.      At all times pertinent hereto, Defendant Washburn University was a “person”

acting under color of state law.

                                      JURISDICTION AND VENUE

       6.      This court has jurisdiction over this case pursuant to 28 U.S.C. §1331, and further,

pursuant to the civil rights acts invoked herein, as it is a court of competent jurisdiction.

       7.      With respect to Plaintiff’s state common law claims, the Court has supplemental

jurisdiction, pursuant to 28 U.S.C. §1367.

       8.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) because all of the

events giving rise to Plaintiff’s claims occurred in this Judicial District.

                                   ADMINISTRATIVE PROCEEDINGS

       9.      On or about April 18, 2018, Plaintiff initiated a timely Charge of Discrimination

with the Equal Employment Opportunity Commission (hereinafter “EEOC”) raising claims of

sex discrimination under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”),

violations of the Equal Pay Act of 1963 (“EPA”), the Age Discrimination in Employment Act of

1967 (“ADEA”), and the Americans with Disabilities Act of 1990 (“ADA”); that Charge, 563-

2018-01686, was opened on or about August 15, 2018 subsequent to EEOC intake interview.

       10.     On or about August 24, 2018, Plaintiff filed a second timely Charge of

Discrimination, Charge 563-2018-02836, with the EEOC, claiming retaliation for the filing of

the first charge, Charge 563-2018-01686, as well as for additional acts of age, gender, and

disability discrimination.

       11.     The allegations asserted in both discrimination charges are incorporated by

reference, as if more fully set forth herein.
        Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 3 of 28




        12.     On or about November 20, 2018, the EEOC issued a right-to-sue notice for the

second charge, Charge 563-2018-02836, which Plaintiff received on or about November 24,

2018.

        13.     On February 18, 2019, Plaintiff filed suit in the United States District Court for

the District of Kansas, Case No. 19-4012-HLT-TJ, the facts and claims of which are

incorporated hereto by reference. This case pertains to the first right-to-sue notice.

        14.     On or about April 19, 2019, the EEOC issued a right-to-sue notice for the first

charge, Charge 563-2018-01686, which Plaintiff received on or about April 22, 2019.

        15.     This action is brought pursuant to the first charge, Charge 563-2018-01686, and

has been filed with this Court within 90 days of Plaintiff’s receipt of her right-to-sue notice from

the EEOC for the first charge.

        16.     Plaintiff has, therefore, fully complied with all administrative prerequisites before

filing this action.

                           FACTS PERTINENT TO ALL COUNTS

        17.     Plaintiff accepted employment as a tenure-track faculty member on or about April

10, 2007, after being invited to interview for that position by then-Chair Meredith Moore who

was tasked with replacing a faculty member who had unexpectedly resigned the previous month,

despite receiving advice from peers and her mentor that the Washburn Communication

Department was “not a good fit.”

        18.     Plaintiff began her employment at Washburn University in August 2007.

        19.     Throughout Plaintiff’s employment she has been a tenure-track faculty member,

earning tenure and early promotion to Associate Professor on or about August 1, 2010 and later,

to full Professor on or about August 1, 2016.
       Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 4 of 28




           20.   Throughout her employment, Plaintiff has taught courses in the Communication

Department, as well as courses cross-listed with the Mass Media Department, the English

Department, and in the Honors Program; she also taught a course in the School of Business for

several semesters, BU302, which was cross-listed with a Communication Department course.

The first semester Plaintiff taught BU302, she was nominated for the Dicus Excellence in

Teaching Award which is based upon nominations from the student body of the School of

Business.

           21.   On April 13, 2007, on or about the day that he received Plaintiff’s signed contract

accepting employment as a Washburn University tenure-track Assistant Professor in the

Communication Department, then-CAS Dean Dr. Gordon McQuere sent an email to Dr.

Meredith Moore (then CN Department Chair), with copies to Dr. Laura Stephenson (then

Associate CAS Dean), Dr. Bruce MacTavish (then Assistant CAS Dean) and Dr. Carol Vogel

(then CAS faculty serving as the University’s “EEOC liaison”) asking for statistics on the past

several years of searches for the constant openings for tenure-track Associate Professors in the

Communication Department. He wanted numbers broken down by gender. In this email, Dean

McQuere stated that hiring a “tenure track man” in the Communication department was to be

made a priority, declaring, “We really do need to find a way to get a male tenure-track person in

CN!”

           22.   Dr. Carol Vogel responded to Dean McQuere’s email the same day, taking issue

not with the fact that such a mind-set and objective is problematic under EEOC and affirmative

action legislation, but that the Dean’s gender-biased objectives should not be put into writing,

stating:
         Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 5 of 28




         “Gordon, I am a bit uncomfortable with the statement of “needing to find a way to get a

         male tenure-track person in CN” – While that gender is underrepresented … I think I

         know where you are coming from and applaud the awareness that a more diverse faculty

         composition would be good … I am likely preaching to the choir, but I felt compelled to

         make a note of it.”

         23.    Dr. Meredith Moore forwarded that message to another Assistant Professor in the

Communication Department and then, shortly after Plaintiff reported for work in August, Dr.

Moore discussed the Dean’s message with her, noting that History and Philosophy have [at that

time] had no women … but apparently that is not a problem.

         24.    In January 2009, Dr. Meredith Moore, Communication Department Chair,

announced she was retiring at the end of that semester. Dr. Gordon McQuere, CAS Dean briefly

discussed the issue of replacing a Chair when there was no tenured faculty member to take her

place.

         25.    Until approximately 2009, despite nearly annual searches and hiring of tenure-

track faculty members in Communication, no one had earned tenure or promotion; Dr. Moore

was the only tenured faculty member in the Department until a female faculty member over the

age of 40 received tenure and promotion. That newly tenured Associate Professor would have

been the logical person to have been named department chair after Dr. Moore’s retirement.

However, for personal reasons, she voluntarily stepped aside to allow for (what was believed to

be) a temporary chairperson to be appointed.

         26.    In resolving the issue of a Chair-less Communication Department, Dean McQuere

mentioned the possibility of a.) reuniting with the Mass Media Department; b.) having someone
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 6 of 28




outside the department be chair; or c.) having a non-yet-tenured tenure-track faculty member

become Chair.

       27.      After informal discussions, Mr. Steve Doubledee (an Lecturer, a non-tenure-track

contingent faculty position) suggested that Dr. Tracy Routsong, a not-yet-tenured Assistant

Professor under the age of 40, become “interim co-chair” upon Dr. Moore’s retirement. Dr.

McQuere did appoint Dr. Routsong to be co-chair with Dr. Laura Stephenson, Associate CAS

Dean, by-passing the newly tenured and promoted Associate Professor, the aforementioned

female over age 40.

       28.      Shortly after Dr. Routsong’s appointment as “temporary” Chair, Dr. Stephenson

told Dr. Mary Pilgram, another tenure-track Assistant Professor in the Communication

Department that the older female Associate Professor “had better change her attitude” or her job

could be in jeopardy. This was quite surprising to Plaintiff, who had known and admired that

Associate Professor as an excellent professor, and, to say the least, disagreed with such an

assessment.

       29.      Ultimately, however, Dr. James Schnoebelen, a Lecturer (a contingent faculty

member) became the first tenured male in CN Studies, once he completed his PhD

approximately 18 months later, and a tenure-track opening was created through the process of

terminating the employment of the older, female Associate Professor “for cause.”

       30.      Plaintiff’s experiences in the Communication Department closely mirrored those

of the terminated Associate Professor. Documentation filed with the EEOC Charge under which

this suit is filed demonstrates that Plaintiff was originally targeted for elimination during the

2009-2010 time frame that Dr. Schnoebelen’ s PhD completion approached, but Dr. Routsong
       Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 7 of 28




(then Chair) and Dr. McQuere (then CAS Dean) were able to focus on an “actionable” complaint

by a student that more easily facilitated terminating the other Associate Professor.

       31.      Plaintiff was one of three female tenure-track Assistant Professors hired in the

spring-summer, 2007; the other two were Dr. Mary Pilgram (a female over age 40) and Dr.

Tracy Routsong, a female under age 40.

       32.      Plaintiff and Dr. Routsong submitted applications for promotion and tenure in the

fall of 2010.

       33.      Plaintiff’s and Dr. Routsong’s petitions for promotion and tenure were accepted

and both were promoted and awarded the rank of “Associate Professor” early. Dr. Routsong’s

early promotion and grant of tenure allowed her to be named “permanent” Department Chair.

       34.      The older female Associate Professor who was not named Chair learned that a

contingent faculty member in the Communication Department, Lecturer Dr. Kevin O’Leary, was

teaching Public Speaking online at Allen County Community College. Plaintiff checked online

and saw that Dr. O’Leary was listed as an Lecturer there.

       35.      Other Lecturers (female) had asked to teach for online institutions and were told if

they did, they would be fired. The older Associate Professor told Kevin that she had heard this

and suggested he speak to Dr. Routsong about outside teaching, to get permission. Drs. Routsong

and O’Leary met with Dr. McQuere. Apparently, Dr. O’Leary pleaded ignorance as to the

policy and the Dean allowed him to continue teaching at another institution.

       36.      “Conflict of interest” employment as teaching for other institutions has been a

bone of contention among faculty–Washburn’s faculty wages are quite a bit below the market

average for public universities, even in Kansas.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 8 of 28




       37.     At the time of Plaintiff’s EEOC filing, outside teaching is even more overtly and

strictly prohibited – even for faculty who are in phased retirement (as Plaintiff was clearly told

when she met with CAS Dean Laura Stephenson in spring, 2018). Thus, Dr. O’Leary’s being

permitted to continue his outside teaching was disturbing to those who were forbidden to do so.

Plaintiff was specifically admonished by Dean Stephenson that, should she be awarded phased

retirement, she would not be permitted to teach anywhere that might attract away actual or

prospective Washburn students.

       38.     On January 21, 2012, Dr. Tracy Routsong emailed the Department that we would

be transitioning the Lecturer position into a tenure track Assistant Professor position. She stated,

“the position is for a generalist, with strength in Political Communication, preference given to

someone who can successfully coordinate and direct a mock trial team.” We noticed that that

sounded like an exact description of James Schnoebelen, who was close to completing his

doctorate. His area dissertation focus was in political communication and one of his assigned

responsibilities at Washburn as a Lecturer was to coordinate the Mock Trial team. It appeared to

Plaintiff that Washburn was advertising her position in the Department, planning to replace her

with James Schnoebelen once he completed his doctorate.

       39.     Dr. Tracy Routsong stated in her email that this was confirmed by “The Dean’s

Office.” Thus, it can be concluded that Dr. Gordon McQuere, Dean CAS, made the decision to

transition the Lecturer directly to the Assistant Professor position– activity that is explicitly

prohibited by the Faculty Handbook.

       40.     Further, it means it is likely means that he cooperated in the creation of the

position description specifically tailored to Dr. Jim Schnoebelen, in order to achieve the stated

objective of his April 13, 2007 email to Moore.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 9 of 28




       41.     The focus of the job description was problematic from a discrimination

perspective for several reasons: First, of the four emphases in the CN department, political

communication had the fewest number of students declaring it, declining each year (along with

the total declared Communication majors).

       42.     Second, Plaintiff had been successfully teaching the lead course, Political

Communication, since her hiring, including once team-teaching it with Dr. Bob Beatty, a

renowned Political Science professor, at his invitation. Political communication is Plaintiff’s

major field of expertise, especially the areas of peace and conflict, and conflict and crisis

management from an interdisciplinary perspective.

       43.     Third, Plaintiff had published research in this area and received a National

Communication Association Excellence in Research award related to her scholarship in this

field, an award that is juried and that is not awarded every year.

       44.     Plaintiff was invited to facilitate the Mabee Library Debate Watch events during

all of the Presidential election cycles (including the most recent in 2016). Plaintiff created and

facilitated a political Town Hall after the 20012 election, bringing together students, faculty, and

local citizens with Kansas candidates, both successful and not. I had been developing a sound

reputation as a scholar and practitioner of political communication and related strategic

communication.

       45.     Plaintiff was disturbed that this job description not only marginalized the

resources already available in the Department, it also signaled to anyone who saw the ad that she

was being set aside and replaced despite her expertise and efforts, which was demoralizing and

humiliating.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 10 of 28




       46.     Concurrent with the “search” for a new tenure-track Political Communication

faculty member, then-Chair Tracy Routsong made two separate visits to Plaintiff’s office to

advise her that she and then-Dean Gordon McQuere had met and that she was to let Plaintiff

know that the Dean felt it would be all right to bend the rules to allow Plaintiff to take early

retirement.

       47.     Though Plaintiff had requested early retirement, she had not considered taking

early retirement, did not want early retirement, and Plaintiff found the suggestion offensive.

       48.     Plaintiff sent several emails detailing the situation Dr. Carol Vogel, EEOC liaison

for Washburn, and met with her. Dr.

       49.     Vogel took notes and said she would follow up on the issue, but Plaintiff did not

hear further from her. Plaintiff had met with Dr. Vogel at least three other times relative to

Plaintiff’s experiences within the Department and College of Arts and Sciences, raising issues of

gender and age discrimination. While Dr. Vogel was always available to hear these complaints,

took notes and promised follow-up, there was never a tangible result in which the practices were

discontinued, the discriminatory actions ceased, or the Plaintiff’s workplace situation improved.

In this instance, the “search” for the new tenure-track political communication position

continued.

       50.     Mr. Steve Doubledee (a contingent instructor with an master’s degree) was

appointed to head the departmental search committee.

       51.     Upon information and belief, Mr. Doubledee presented negative input about the

only other candidate to apply for the position, which he later withdrew, apparently in order to

ensure that James Schnoebelen would transition from Lecture to Assistant Professor– a move

specifically prohibited by the Faculty Handbook.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 11 of 28




       52.     Dr. Tracy Routsong sent an email that indicated that all faculty in the department,

both tenure-track and contingent instructors, were to be on the search committee: Dr. Routsong

bypassed the established departmental practice of having only tenure track faculty on the search

committee for an Assistant Professor position.

       53.     Plaintiff declined to serve on the search committee, thinking that she had the right

to do so since such service had been optional in the past, with search committee work being

voluntary. She also made another appointment with Dr. Carol Vogel to file a report and

complaint about the parameters and objectives of the search.

       54.     The other older, female Associate Professor (subsequently terminated from her

position “for cause”) also made an appointment to speak with Carol Vogel regarding the

membership of this committee. The other Associate Professor found the inclusion of Dr. Kevin

O’Leary to be problematic. Dr. O’Leary was hired in 2003 as the Director of Debate and

Forensics, a non-tenure-track appointment, and James Schnoebelen, at that time a doctoral

student and the Assistant Director of Debate and Forensics at Washburn, had also interviewed

for the same position.

       55.     In approximately 2008, Dr. Kevin O’Leary and Dr. Meredith Moore attempted to

fire James Schnoebelen without following the protocol identified in the Faculty Handbook.

Because the other older female Associate Professor had also earned a law degree, she was able to

counsel James Schnoebelen as to due process. With her assistance, Schnoebelen was able to

retain his job. After the end of the academic year, it was renewed for the next year and each

subsequent year.

       56.     It did not seem appropriate to either Plaintiff or the other older female Associate

Professor that Dr. O’Leary should be on the search committee for the position that Schnoebelen
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 12 of 28




would obviously be applying for, when O’Leary had recently tried to have him fired.

Apparently, Dr. Vogel agreed, because O’Leary was removed from the search committee.

       57.     In late February or early March 2010, it was made known that Dr. Routsong, still

not tenured, had been named Chair for the following year, although the older female Associate

Professor had believed she would be named to this position having resolved certain issues that

had caused her to postpone accepting the appointment. The Dean’s decision to appoint a more

junior, less experienced person to be Chair in the stead of any of the other three tenured faculty

members, Plaintiff included, was made unilaterally without put from Communication faculty.

       58.     Review of Washburn Board of Regents minutes demonstrates that, historically,

very few faculty members are granted an unpaid leave of absence. The exception would be the

mandated leave under circumstances that meet FMLA requirements. As is demonstrated in

Plaintiff’s filing for a leave of absence under the FMLA in Fall of 2015, this is not easily

obtained, even when mandated by law. Dr. Kathy Menzie, then Communication Studies Chair,

stated in an email that Dean Stephenson didn’t want to grant Plaintiff leave under the FMLA, but

was required to do so insofar as Plaintiff had provided requisite documentation for leave.

       59.     Plaintiff discovered in 2008 that the Washburn University Board of Regents

Bylaws carried a requirement for mandatory retirement at age 70. She met with Dr. Carol Vogel

to discuss this age “cap” as being illegal and discriminatory. Dr. Vogel was aware of the

mandatory retirement provision but said, “Oh we aren’t enforcing that.” Plaintiff stated that she

felt that it created an atmosphere in which older faculty would feel unwelcome and that she felt

unwelcome due to her age, which was approaching the “cap.” Plaintiff stated that this was

especially so given the two visits by Chair Tracy Routsong carrying then-Dean McQuere’s

invitation to take early retirement and the campaign calling on older faculty to take “voluntary
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 13 of 28




retirement” buy-outs. There have been two such “voluntary retirement” buy-out campaigns

during Plaintiff’s tenure at Washburn between 2008 and the present.

       60.     On or about February 22, 2012, Plaintiff met with Professor Richard Martin and

Professor Barry Crawford, officers of Washburn’s chapter of the American Association of

University Professors, to discuss the ongoing issues of age and gender discrimination, hostile

work environment, and her failed efforts to manage these situations by speaking with her

department Chairs, Dr. Carol Vogel, or the Dean’s office (which several times declined to

participate in requested meetings). Both AAUP officers were surprised to hear of the mandatory

retirement clause in the By-Laws and suggested that they would look into it. Plaintiff did not

hear further from either party, nor did she have any response to a report of issues that she filed

with a subsequent Washburn AAUP chapter president.

       61.     Plaintiff was assigned an involuntary overload in Spring 2014 by Dr. Laura

Stephenson and Dr. Kathy Menzie (then-Chair) when she was required to oversee, as instructor

of record, a new adjunct instructor who required supervision and training. This, in addition to

her regular course load, gave her responsibility a fifth course, CN150 (a gen ed course in Public

Speaking). This occurred when the CN101 general education course previously assigned to

Plaintiff and which she had prepped was transferred from Plaintiff to James Schnoebelen to

instruct just before the semester began. Dr. Menzie reported to Plaintiff that Dean Stephenson

instructed her to “force her” [Plaintiff] to accept the last-minute change and to take the additional

assignment.

       62.     An additional requirement developed requiring that Plaintiff create and teach a

Saturday CN150 Public Speaking course. To Plaintiff’s knowledge, no other Communication
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 14 of 28




faculty has had to teach on Saturdays prior to this. Plaintiff does not believe that any

Communication Studies faculty have had to teach on Saturdays since then.

       63.     In an email to then-Chair Kathy Menzie dated February 4, 2014, Plaintiff raised

these issues [quoting from that message in pertinent part]:

       “This brings me to a couple of concerns I wanted to talk over with you.
       I was hoping we could meet and talk, but the available time has been unbelievably
       short since the semester began.

       1.      What alternatives to "forcing" me to take this course, if any, did Laura
       offer in the event I could not do it, given my medical / disability accommodation
       needs?
       2.      Why, if you know, did Laura tell you to "force" me to take this course,
       when other CN faculty are on campus on MWF or not being asked to teach any
       on-campus courses.
       3.      What specific requirements are imposed on and expected of me as
       "instructor of record"?
       4.      What is the actual mandate from the Dean's office relative to my
       responsibility for this class?

       I interpret it that Laura has placed an obligation on me to take on this fifth course
       as "instructor of record." Although the fiat did not come to me directly from her,
       and you have done your best to make it something that "we" (you and I) are doing
       to meet that fiat, I am confused about what the "official" requirements on me are
       relative to this fifth course that became part of my workload in mid-January.

       As I understood it, Laura expected me (or you?) to attend each of the MWF
       sessions, despite my ADA accommodation request on file relating to a schedule
       that allows me to obtain ongoing medical treatment which I have historically
       arranged on Wednesdays. The last-minute nature of replacing Sarah’s courses -
       just a week or two before the semester began and when the Spring schedules were
       set in place in early fall - made it impossible for me to reorganize my medical
       appointment schedule.

       This is troubling to me for a number of reasons:

       •       I must increase my medical treatment for the foreseeable future at least
       and the expectation that I will drive 45 miles each way to observe Carole's class
       compromises my ability to make appointments as needed.
       •       If not for this additional course, my on-campus teaching obligations would
       be solely on Saturday, piloting an innovative "hybrid" approach that assists in
       classroom management during the coming construction period and helping serve
       the needs of some under-served student populations.
         Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 15 of 28




          •       No other CN faculty must manage or be responsible for five classes -
          most, if not all, are only teaching three CN classes, and many of those are only
          online.
          •       If I am required to attend this course, it would seem more reasonable to
          move it to a later time, let me teach it, and let me move my CN365 class to those
          days as well and cancel the hybrid CN150, rather than adding a fifth course and a
          four-day teaching week to my course load.

          64.    Plaintiff was not compensated for the assignment as instructor of record for the

fifth course, responsible for training, supervising and reporting on the work being done by the

newly hired adjunct instructor.

          65.    As a matter of practice, Plaintiff’s requests for certain teaching assignments were

often given lower priority in making those assignments than the requests of male and/or younger

faculty. Summer teaching has been an ongoing issue of this type. Following the norms and

practices generally observed at universities, tenured faculty, especially full professors, are given

priority in teaching assignments over contingent or adjunct faculty, especially those who have

not earned a terminal degree and/or do not do research or make scholarly presentations and/or

who do not participate in faculty development or other efforts to improve pedagogy. Evidence

demonstrates that contingent faculty (all male) have historically been given a privileged position

over tenured faculty in summer teaching assignments and, increasingly, in regular semester

teaching assignments.

          66.    Although she had not yet earned her doctorate at The University of Kansas, an

adjunct instructor, Alex Wages, was assigned to teach Communication Theory, a course Plaintiff

is highly qualified to teach, and which Plaintiff wanted to teach, and which Plaintiff asked to

teach.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 16 of 28




       67.     Although he has not earned a doctorate, a non-tenure-track lecturer Steve

Doubledee, was assigned to teach Environmental Communication, a course Plaintiff is highly

qualified to teach, and which Plaintiff wanted to teach, and which Plaintiff asked to teach.

       68.     In 2011, Plaintiff and another tenured female Associate Professor, both in the

protected age class, both told then-Chair Tracy Routsong that they wished to teach

Communication Theory, as both have a strong background of publication and research bringing

those theories to bear. Dr. Routsong said the course was already assigned to Dr. Kevin O’Leary,

Director of Debate, a lecturer who had already taken the opportunity to teach that course the

previous four years. Dr. O’Leary has no publications, no research agenda, no professional

development activities related to pedagogy that are known to Plaintiff. or activities that are

known to Plaintiff.

       69.     In spring of 2016, when then-Chair Kathy Menzie assigned Plaintiff to teach a

summer course in Communication Theory, since it was her “turn,” Dr. O’Leary approached

Plaintiff, angry about it, and asked if she would consider teaching it the following summer and

allow him to teach it again that summer. Plaintiff declined, stating that she needed the income

since she’d been on reduced salary due to sabbatical and FMLA leave, and that she “could be

dead by then.” Dr. O’Leary then said, “Well that would be too bad, but it would certainly solve a

lot of problems.” When Plaintiff brought this to the attention of Dr. Menzie as an example of

incivility she’d been experiencing and which needed to be administratively dealt with, Dr.

Menzie said, “That’s terrible,” but to Plaintiff’s knowledge, no admonishment or other effort to

create a more hospitable workplace took place.

       70.     To the contrary, Plaintiff’s working conditions became worse. When Plaintiff

filed paperwork to become a Washburn faculty member, she indicated that she was a person with
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 17 of 28




a disability; she has documented this disability with all employers, including The University of

Kansas, Indiana University, and Southern Illinois University Edwardsville. The neurological

condition is one which she has managed since childhood and, in a more severe form, since 1979.

The condition is triggered by certain forms of light such as fluorescent and LED bulbs plus

heavy, internalized stress. Informal accommodation relating to lighting – avoidance of

fluorescent light and, ideally, assignment in rooms or offices with natural light – had managed

the condition for almost 40 years.

       71.     In mid-August 2018, Plaintiff’ found that her “usual” classroom in Morgan Hall

was being used by the debate team (which already had a dedicated room in the Communication

Studies office suite and access to other rooms in Morgan Hall and elsewhere) under the direction

of Dr. Kevin O’Leary and Mr. Steve Doubledee, and Plaintiff was assigned to teach in a

basement classroom far across campus in Henderson Hall, a room which was lit solely by older,

often flickering, fluorescent bulbs.

       72.     Plaintiff immediately complained of this classroom assignment and asked to be

reassigned to a room where natural light or non-fluorescent light would be available. Dr. James

Schnoebelen observed in an email to Communication faculty that he had asked for a different

classroom assignment and was moved to a room in Morgan Hall almost immediately. Plaintiff,

however, was required to teach in the dangerously lit (she had experienced several serious

neurological incidents triggered by light in the past) until mid-October when she was finally able

to complete required paperwork and obtain physician’s signatures to obtain formal ADA

accommodation for the condition which Washburn was aware of and informally had been

accommodating for over 10 years.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 18 of 28




        73.       Plaintiff had to advise her class that a medical issue might develop due to the

lighting in the room and give several of them specific information on how to manage the

situation should such a condition occur. The first week of October, Plaintiff did experience a

trans-ischemic attack (hereinafter, “TIA”) which was noticed by one of her students, who asked

about it later.

        74.       Plaintiff dismissed the class early, made her way back to her office, took

medication that had managed the condition in the past and had to lie down on her office floor

until the TIA passed and her vision returned.

        75.       Since that time, Plaintiff’s neurological condition has changed, and Plaintiff has

been required to consult with several neurologists (when she had not had to see her neurologist

for over 10 years prior to October 2017).

        76.       The other older female Associate Professor who was terminated in 2013 was told

by Dean Laura Stephenson, as part of the “performance improvement plan” meetings she had

with her that the Associate Professor who was targeted for termination was a “toxic” member of

the department and Dr. Stephenson had received “complaints” about her from her colleagues

and students. This statement about “complaints” – none of which is specifically stated nor the

source named, which is in violation of the procedures set out for actual complaints in the Faculty

Handbook and other administrative procedures documents – directly mirrors the experiences

that Plaintiff has been having with Dean Stephenson since she told her supervisors in April 2018

that she had initiated the EEOC charge that is the foundation of this lawsuit and which the EEOC

opened as an investigation on or about August 14, 2018.

        77.       Similarly to Plaintiff, the targeted Associate Professor who was terminated “for

cause” in 2013 asked what the complaints were, but Dr. Stephenson would not tell her.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 19 of 28




According to the fired Associate Professor, Dean Stephenson advised her that she had

complained too much about Dr. Kevin O’Leary teaching at ACCC, for one thing.

       78.     Current Chair Mary Pilgram emailed Plaintiff on July 5, 2018 that “complaints”

against Plaintiff had been received and investigated. She stated that she and Dean Stephenson

wanted to arrange a day and time for Plaintiff to meet with them and discuss the “findings.” She

refused several times to tell Plaintiff what the complaints were and who the complainants were.

       79.     The August 15, 2018 meeting to discuss “complaints” and “findings” closely

reflects the processes and procedures and language of the termination path that the other older

Associate Professor found herself travelling. In response to the allegations being raised by the

Dean’s office and the Communication Chair, Plaintiff has provided abundant and detailed

documentation and evidence that these are baseless; however, Plaintiff’s supervisors have

disregarded fact-based refutation of the allegations and continue moving forward to intensify the

stressful and hostile work environment in which Plaintiff continues to labor.

       80.     Having taken a full semester of mandated FMLA leaver for serious medical

conditions, many of which are exacerbated by stress, the Dean’s office has continued to levy

unfounded complaints and allegations against Plaintiff, including a second “performance

improvement plan” and an addendum to that second “performance improvement plan,” all the

while continuing to refuse to provide specifics or name complainants, while ignoring evidence

and data that disprove the nebulous allegations.

       81.     Shortly after the February 18, 2019, filing of the lawsuit for the EEOC retaliation

charge in U. S. District Court, then-Associate Dean Bruce MacTavish contacted certain students

in Plaintiff’s Organizational Communication class, soliciting input from them as to whether they
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 20 of 28




were having problems or issues with Plaintiff’s teaching of the course and encouraging them to

meet with him.

        82.     According to Dean Stephenson, “a number” of them did, but she would not

identify the students or describe the issues they reported. It should be noted that there were six or

seven international students in the class, the majority of whom did not speak, read, or write

English at a level that would facilitate their learning.

        83.     Additionally, several of them simply did not turn in assigned work or participate

in assigned discussion thus, they were not passing the course.

        84.     Dean Laura Stephenson notified Plaintiff in April 2019 that she, Dean

Stephenson, would replace current Chair Mary Pilgram and incoming Chair James Schnoebelen

as Plaintiff’s supervisor.

        85.     Plaintiff formally notified Dean Stephenson in June 2019 that her ongoing actions

are subjecting Plaintiff to extraordinary stress that creates a hazard to her health, reminded Dean

Stephenson that she is familiar with the serious, chronic conditions that Plaintiff is managing due

to her review of Plaintiff’s extensive 2015 FMLA documentation, and requested Dean

Stephenson to cease and desist from adding needless stress to Plaintiff’s working conditions and

simply allow her to do her job.

                                      CAUSES OF ACTION

                  COUNT I.        TITLE VII -- GENDER DISCRIMINATION

        86.     Plaintiff incorporates by reference all preceding paragraphs as though fully set

forth herein.

        87.     Defendant was an employer for purposes of Title VII of the Civil Rights Act.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 21 of 28




       88.     Plaintiff is an employee of the Defendant for purposes of the Title VII of the Civil

Rights Act.

       89.     Plaintiff is female.

       90.     Plaintiff was subject to adverse action on the basis of her gender, as more fully set

forth above.

       91.     The adverse employment actions alleged above directly and proximately caused

Plaintiff to suffer damages, including lost wages, lost benefits, emotional distress, humiliation,

intimidation, embarrassment, and frustration.

       92.     The person or persons described above as employees of Defendant were agents of

the Defendant who were acting in the course and scope of their agency with Defendant or who

acted with express authority from Defendant.

       93.     Defendant, through its agents or employees, acted outrageously by engaging in

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected

rights. Defendant is therefore liable for punitive damages in an amount sufficient to punish

Defendant and to deter it and other employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of her

Complaint, for all actual damages and losses shown in evidence, and determined by a jury to be

reasonable and fair, including, but not limited to: an award of lost pay, including lost benefits,

bonuses, and cost of living increases; an award of front pay; for any other compensatory

damages; for pre-judgment interest; for pain and suffering and emotional distress; for a finding

that she has been subjected to unlawful discrimination in violation of Title VII; for punitive

damages, attorneys’ fees, and all other damages, expenses, and costs incurred, and for other relief

as the Court deems proper and just.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 22 of 28




                            COUNT II.       AGE DISCRIMINATION

       94.      Plaintiff incorporates by reference all preceding paragraphs as though fully set

forth herein.

       95.      Defendant was an employer for purposes of Title VII of the Civil Rights Act.

       96.      Plaintiff is an employee of the Defendant for purposes of the Title VII of the Civil

Rights Act.

       97.      Plaintiff is over 40 years of age.

       98.      Plaintiff was subject to adverse action on the basis of her age, as more fully set

forth above.

       99.      The adverse employment actions alleged above directly and proximately caused

Plaintiff to suffer damages, including lost wages, lost benefits, emotional distress, humiliation,

intimidation, embarrassment, and frustration.

       100.     The person or persons described above as employees of Defendant were agents of

the Defendant who were acting in the course and scope of their agency with Defendant or who

acted with express authority from Defendant.

       101.     Defendant, through its agents or employees, acted outrageously by engaging in

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected

rights. Defendant is therefore liable for punitive damages in an amount sufficient to punish

Defendant and to deter it and other employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of her

Complaint, for all actual damages and losses shown in evidence, and determined by a jury to be

reasonable and fair, including, but not limited to: an award of lost pay, including lost benefits,

bonuses, and cost of living increases; an award of front pay; for any other compensatory
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 23 of 28




damages; for pre-judgment interest; for pain and suffering and emotional distress; for a finding

that she has been subjected to unlawful discrimination in violation of Title VII; for punitive

damages, attorneys’ fees, and all other damages, expenses, and costs incurred, and for other relief

as the Court deems proper and just.

                       COUNT III. DISABILITY DISCRIMINATION

       102.     Plaintiff incorporates by reference all preceding paragraphs as though fully set

forth herein.

       103.     Defendant was an employer for purposes of the Americans with Disabilities Act.

       104.     Plaintiff is an employee of the Defendant for purposes of the Americans with

Disabilities Act.

       105.     Plaintiff is suffers from an array of medical conditions, as set forth above, which

limit her major life activities.

       106.     Defendant has or should have had knowledge of Plaintiff’s condition.

       107.     Plaintiff was subject to adverse action on the basis of her disability– which

Defendant refused to accommodate, despite Plaintiff’s requests– as more fully set forth above.

       108.     The adverse employment actions alleged above directly and proximately caused

Plaintiff to suffer damages, including lost wages, lost benefits, emotional distress, humiliation,

intimidation, embarrassment, and frustration.

       109.     The person or persons described above as employees of Defendant were agents of

the Defendant who were acting in the course and scope of their agency with Defendant or who

acted with express authority from Defendant.

       110.     Defendant, through its agents or employees, acted outrageously by engaging in

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 24 of 28




rights. Defendant is therefore liable for punitive damages in an amount sufficient to punish

Defendant and to deter it and other employers from engaging in similar conduct.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of her

Complaint, for all actual damages and losses shown in evidence, and determined by a jury to be

reasonable and fair, including, but not limited to: an award of lost pay, including lost benefits,

bonuses, and cost of living increases; an award of front pay; for any other compensatory

damages; for pre-judgment interest; for pain and suffering and emotional distress; for a finding

that she has been subjected to unlawful discrimination in violation of Title VII and the ADA; for

punitive damages, attorneys’ fees, and all other damages, expenses, and costs incurred, and for

other relief as the Court deems proper and just.

   COUNT VI. RETALIATION FOR ENGAGING IN PROTECTED ACTIVITIES IN
                VIOLATION OF TITLE VII AND THE ADEA

       111.     The Plaintiff hereby incorporates by each preceding paragraph as though fully set

forth herein.

       112.     The Plaintiff engaged in protected activity of reporting her experience of gender-

based, age-based, and disability-based discrimination and filing two Charges with the EEOC,.

       113.     Defendant retaliated against the Plaintiff for her protected activity, as more fully

set forth above.

       114.     As a direct consequence of Defendant’s damages, Plaintiff has suffered and will

continue to suffer adverse action.

       115.     The adverse employment actions alleged above directly and proximately caused

Plaintiff to suffer damages, including lost wages, lost benefits, emotional distress, humiliation,

intimidation, embarrassment, and frustration.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 25 of 28




        116.    The person or persons described above as employees of Defendant were agents of

 the Defendant who were acting in the course and scope of their agency with Defendant or who

 acted with express authority from Defendant.

        117.    Defendant, through its agents or employees, acted outrageously by engaging in

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected

rights. Defendant is therefore liable for punitive damages in an amount sufficient to punish

Defendant and to deter it and other employers from engaging in similar conduct.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count IV of her

Complaint, for all actual damages and losses shown in evidence, and determined by a jury to be

reasonable and fair, including, but not limited to: an award of lost pay, including lost benefits,

bonuses, and cost of living increases; an award of front pay; for any other compensatory

damages; for pre-judgment interest; for pain and suffering and emotional distress; for a finding

that she has been subjected to unlawful discrimination in violation of Title VII and the ADA; for

punitive damages, attorneys’ fees, and all other damages, expenses, and costs incurred, and for

other relief as the Court deems proper and just.

          COUNT VII. HOSTILE AND ABUSIVE WORKING ENVIRONMENT

        118.    The foregoing paragraphs are reasserted and incorporated by reference as if more

fully set forth herein.

        119.    The Defendant’s conduct as alleged above constitutes producing, fostering, and

perpetrating a hostile and abusive working environment.

        120.    The Defendant’s actions and practices had the purpose and effect of creating a

hostile workplace atmosphere that unreasonably interfered with Plaintiff’s performance and

enjoyment of her assigned duties as a tenured faculty member.
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 26 of 28




        121.   Defendant’s actions and practices were severe and pervasive

        122.   Defendant’s representatives, including Department chairs, College of Arts and

Sciences deans, and the University’s EEOC liaison knew, or should have known, of the

discrimination described herein, but failed to take appropriate remedial action.

        123.   By failing to conduct a good-faith investigation of complaints brought to these

representatives, Defendant exacerbated the hostility that Plaintiff experienced within the

environment of her workplace.

        124.   Defendant, through its agents and employees, engaged in these discriminatory

practices with malice and reckless indifference to Plaintiff’s federally protected rights.

        125.   The Defendant’s conduct as alleged above created and perpetuated a hostile work

environment in which Plaintiff labored, based upon Defendant’s discriminatory actions and

practices based on age, gender, disability and her engagement in protected communicative

activity.

        126.   As a direct and proximate cause of the actions, practices, and conduct set forth

herein, Plaintiff has suffered significant and continuing damages, including emotional distress

and inconvenience, as a result of Defendant’s deprivation of her rights.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count V of her

Complaint, for all actual damages and losses shown in evidence, and determined by a jury to be

reasonable and fair, including, but not limited to: an award of lost pay, including lost benefits,

bonuses, and cost of living increases; an award of front pay; for any other compensatory

damages; for pre-judgment interest; for pain and suffering and emotional distress; for a finding

that she has been subjected to unlawful discrimination in violation of Title VII and the ADA; for
      Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 27 of 28




punitive damages, attorneys’ fees, and all other damages, expenses, and costs incurred, and for

other relief as the Court deems proper and just.


                            COUNT VI: BREACH OF CONTRACT

        127.     The Plaintiff incorporates by reference the previous paragraphs as though more

fully set forth herein.

        128.     The Plaintiff and Defendant had an employment contract in which Plaintiff would

render service in return for money.

        129.     Further, the parties had an implied contract of employment.

        130.     The Defendant breached the employment contract by refusing to abide by its own

policies, practices, and procedures.

        131.     The Plaintiff has mitigated her damages.

        132.     The Plaintiff has sustained damages as a direct and proximate cause of the

Defendant’s breach.

        WHEREFORE, the Plaintiff requests the Court to enter a judgment against the Defendant

on Count VI of her Complaint in excess of $25,000, for actual and consequential damages

incurred, for pre-judgment interest, for costs and fees, and for such other and further relief as the

Court may deem just and equitable.

                                       JURY TRIAL DEMANDED

        Plaintiff respectfully requests that the issues in this matter be heard by a jury.

                                DESIGNATION OF PLACE OF TRIAL

                 Plaintiff hereby designates the Federal Court in Topeka, Kansas as the place of

trial in this matter.

                                               Respectfully submitted,
Case 5:19-cv-04061-HLT-ADM Document 1 Filed 07/18/19 Page 28 of 28




                              /s/ Heather J. Schlozman
                              DUGAN SCHLOZMAN LLC
                              Mark V. Dugan         Ks. Bar # 23897
                              mark@duganschlozman.com
                              Heather J. Schlozman Ks. Bar # 23869
                              heather@duganschlozman.com
                              8826 Santa Fe Drive, Suite 307
                              Overland Park, KS 66212
                              Telephone: (913) 322-3528
                              Fax: (913) 904-0213

                              And

                              /s/ Phillip M. Murphy II
                              LAW OFFICE OF PHILLIP M. MURPHY II LLC
                              Phillip M. Murphy II Ks. Bar # 23770
                              phillip@phillipmurphylaw.com
                              4717 Grand Ave., Ste. 250
                              Kansas City, MO 64112
                              Telephone:      (913) 661-2900
                              Fax: (913-312-5841)

                              Attorneys for Plaintiff
